    Case 1:16-cv-03851-LTS-GWG Document 424
                                        419 Filed 08/13/20
                                                  07/29/20 Page 1 of 2


                                                      MEMORANDUM ENDORSEMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
USVALDO CONTRERA, FRANCISCO LOPEZ,
PEDRO BATISTA, FABIAN HERRERA and
ANTONIO REYES, individually, and on behalf of                        Motion to Substitute Party
all others similarly situated,                                       FRCP 25(a)

                                   Plaintiffs,                         Docket No.: 16-CV-3851
                                                                       (LTS)(GWG)
                  -against-

IRVING LANGER, et al.,

                                    Defendants.
-------------------------------------------------------------------X


    MOTION FOR SUBSTITUTION OF PARTIES PURSUANT TO RULE 25(a)(1)

        Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, and upon the

suggestions of death filed by Defendants on July 29, 2020 (dkt# 417, 418), Plaintiffs hereby

move this Court to: (i) substitute the “Estate of Meyer Brecher, Deceased” in place of “Meyer

Brecher” as a defendant in this action and (ii) substitute the “Estate of Leibel Lederman,

Deceased” in place of “Leibel Lederman” as a defendant in this action.

        On May 23, 2016, Plaintiffs commenced this action against, among others, Defendants

Meyer Brecher (“Brecher”) and Leibel Lederman (“Lederman”) for violations of the Fair Labor

Standards Act (FLSA), New York Labor Law (NYLL) and breach of contract. As set forth in

the suggestions of death, upon information and belief, Brecher passed away on January 5, 2020,

and, upon information and belief, Lederman passed away on May 21, 2020. Plaintiffs’ claims

are not extinguished upon the deaths of Brecher and Lederman.

        Defendants consent to the relief requested herein.


Dated: New York, New York
       July 29, 2020
         Case 1:16-cv-03851-LTS-GWG Document 424
                                             419 Filed 08/13/20
                                                       07/29/20 Page 2 of 2



 Application granted. The Clerk is            Respectfully submitted,
directed to make the requested
substitutions. So ordered.
                                        By:
                                              Meredith R. Miller
                                              Miller Law, PLLC
                                              167 Madison Avenue, Suite 503
                                              New York, New York 10016
    August 13, 2020                           (347) 878-2587
                                              meredith@millerlaw.nyc

                                              Rapaport Law Firm, PLLC
                                              One Penn Plaza
                                              Suite 2430
                                              New York, New York 10119
                                              (212) 382-1600

                                              Attorneys for Plaintiffs




                                         2
